           Case 4:19-cv-00872-HSG Document 209 Filed 09/13/19 Page 1 of 6



     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   JAMES M. BURNHAM
     Deputy Assistant Attorney General
 3   ALEXANDER M. HAAS
     Director, Federal Programs Branch
 4
     ANTHONY J. COPPOLINO
 5   Deputy Director, Federal Programs Branch
     ANDREW I. WARDEN (IN #23840-49)
 6   Senior Trial Counsel
 7   U.S. Department of Justice
     Civil Division, Federal Programs Branch
 8   1100 L Street, NW
     Washington, D.C. 20530
 9   Tel.: (202) 616-5084
10   Fax: (202) 616-8470

11   Attorneys for Defendants
12                               UNITED STATES DISTRICT COURT
13                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
14
15
16    STATE OF CALIFORNIA, et al.,
                                                                           No. 4:19-cv-00872-HSG
17                          Plaintiffs,                                    No. 4:19-cv-00892-HSG

18             v.

19    DONALD J. TRUMP, et al.,                                            JOINT STATUS REPORT
                                                                          PROPOSING BRIEFING
20                          Defendants.                                   SCHEDULE FOR SUMMARY
                                                                          JUDGMENT MOTIONS ON
21                                                                        CLAIMS RELATED TO 10 U.S.C.
22                                                                        § 2808

23    SIERRA CLUB, et al.,
24                          Plaintiffs,
25             v.
26    DONALD J. TRUMP, et al.,
27
                            Defendants.
28

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Joint Status Report re: § 2808 Schedule
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Joint Status Report re: § 2808 Schedule
                                                                  1
           Case 4:19-cv-00872-HSG Document 209 Filed 09/13/19 Page 2 of 6




 1
             On July 18 and 19, 2019, this Court issued separate orders in the above-captioned cases
 2
     staying the summary judgment briefing schedule for claims based on 10 U.S.C. § 2808 and
 3
     instructed the parties to submit a proposed schedule for briefing on such claims within 10 days
 4
     of a decision by the Acting Secretary of Defense concerning § 2808 border-barrier projects. See
 5
     Order Staying Summary Judgment Briefing Schedule on Claims Related to 10 U.S.C. § 2808,
 6
     ECF No. 200 in 4:19-cv-00872 and ECF No. 197 in 4:19-cv-00892-HSG.
 7
             On September 3, 2019, Defendants filed a notice of the decision by the Secretary of
 8
     Defense to authorize eleven border barrier projects in California, Arizona, New Mexico, and
 9
     Texas pursuant to 10 U.S.C. § 2808. See Notice of Decision by the Department of Defense to
10
     Authorize Border Barrier Projects Pursuant to 10 U.S.C. §2808, ECF No. 206 in in 4:19-cv-
11
     00872 and ECF No. 201 in 4:19-cv-00892-HSG. This filing represents that ground-disturbing
12
     activities in the first border barrier project authorized pursuant to 10 U.S.C. § 2808 within the
13
     boundaries of the Plaintiff States is San Diego Project 4. See id., Ex. 3 ¶ 10.b. The soonest any
14
     ground-disturbing activity will begin for San Diego Project 4 is November 22, 2019. See id.
15
             On September 12, 2019, the parties conferred and largely agreed on a briefing schedule
16
     and page limits for summary judgment motions on Plaintiffs’ claims relating to 10 U.S.C.
17
     § 2808, but were unable to reach agreement on the date for Plaintiffs’ opening brief. The
18
     proposed schedule along with competing dates for Plaintiffs’ opening brief is as follows:
19
20                          DATE                                               EVENT
21    September 16                                           Lodge Administrative Record
      Plaintiff States’ proposed date: October 11            Plaintiffs’ Motions for Summary Judgment
22    Defendants’ proposed date: October 7                   (35 pages)
                                                             Defendants’ Cross-Motions for Summary
23
      October 25                                             Judgment and Oppositions to Plaintiffs’
24                                                           Motion (35 pages)

25    Nov. 1                                                 Plaintiffs’ Replies and Oppositions to
                                                             Defendants’ Motions (25 pages)
26
      Nov. 8                                                 Defendants’ Replies (25 pages)
27    Nov. 18                                                Hearing
28

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Joint Status Report re: § 2808 Schedule
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Joint Status Report re: § 2808 Schedule
                                                                  2
           Case 4:19-cv-00872-HSG Document 209 Filed 09/13/19 Page 3 of 6




 1           The parties’ respective positions on the date for Plaintiffs opening brief are set forth
 2   below and a proposed order is attached.
 3                                        Organizational Plaintiffs’ Position
 4           The Organizational Plaintiffs consent to proceed under either the State Plaintiffs’
 5   proposed schedule or the Defendants’ proposed schedule.
 6                                              Plaintiff States’ Position
 7           Plaintiff States request that their opening brief be due on October 11. Plaintiff States
 8   must evaluate, for the first time, eleven different border barrier projects and numerous defunded
 9   military construction projects. While the Defendants request approximately three weeks for
10   each side to file their briefs, the access to information regarding these projects has not been
11   equal. Plaintiff States have had no information about the eleven different border barrier
12   projects or the numerous defunded military construction projects prior to September 3. Even
13   now, Plaintiff States have requested additional information from Defendants regarding the
14   border barrier projects and do not have an administrative record to evaluate. In contrast,
15   Defendants announced their general intent to defund these military construction projects and
16   build these border barriers pursuant to 10 U.S.C. § 2808 back in February 2019, yet they have
17   only provided notice of these projects as of ten days ago, with the first ground-disturbing
18   activity to occur in one of Plaintiff States as early as November 22. The speed with which this
19   briefing must occur is thus a problem of Defendants’ own creation, and which
20   disproportionately disadvantages the Plaintiffs States. Given the short timeframe in which
21   ground-disturbing will likely occur, Plaintiffs States are working as expeditiously as possible to
22   accommodate a full briefing schedule in this time but respectfully request until October 11 to
23   file their opening brief given the complexity of issues, the number of projects to evaluate, and
24   the multiple parties in this lawsuit.
25                                                Defendants’ Position

26           Defendants request that Plaintiffs file their opening briefs on October 7. Defendants are

27   expediting compilation of the administrative record for lodging on September 16 and the

28   submission of the record on that date will provide Plaintiffs with three full weeks to review the


     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Joint Status Report re: § 2808 Schedule
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Joint Status Report re: § 2808 Schedule
                                                                  3
           Case 4:19-cv-00872-HSG Document 209 Filed 09/13/19 Page 4 of 6




 1   record prior to filing their opening briefs on October 7. Similarly, this schedule will provide
 2   Defendants with just shy of three weeks to respond to Plaintiffs’ briefs. Plaintiffs have been
 3   aware of the locations of the § 2808 border barrier projects since Defendants’ September 3 notice
 4   and a filing date of October 7 will provide Plaintiffs with more than a month to prepare
 5   declarations and other supporting materials necessary for their opening motion. In light of the
 6   fact that Plaintiffs intend to file two separate briefs that may challenge up to eleven different
 7   border barrier projects, Defendants anticipate that those submissions are likely to be voluminous
 8   and contain many fact-specific declarations to which Defendants may need to
 9   respond. Plaintiffs’ proposed schedule would provide Defendants with only two weeks to
10   respond to those materials while giving Plaintiffs approximately six weeks to prepare them. The
11   schedule should not be tilted that far in Plaintiffs’ favor. Defendants’ proposal equitably
12   provides Plaintiffs with three weeks to submit their opening brief after the submission of the
13   administrative record and provides Defendants with approximately three weeks to
14   respond. Defendants’ proposed schedule thus provides an even distribution of time to both sides.
15   Accordingly, the Court should set the deadline for Plaintiffs’ opening briefs for October 7.
16
17                                                           ***
18
19
20
21
22
23
24
25
26
27
28

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Joint Status Report re: § 2808 Schedule
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Joint Status Report re: § 2808 Schedule
                                                                  4
           Case 4:19-cv-00872-HSG Document 209 Filed 09/13/19 Page 5 of 6




 1   DATE: September 13, 2019                                      Respectfully submitted,
 2                                                                 JOSEPH H. HUNT
                                                                   Assistant Attorney General
 3
                                                                   JAMES M. BURNHAM
 4                                                                 Deputy Assistant Attorney General
 5                                                                 ALEXANDER M. HAAS
                                                                   Director, Federal Programs Branch
 6
                                                                   ANTHONY J. COPPOLINO
 7                                                                 Deputy Director, Federal Programs Branch
 8                                                                 /s/ Andrew I. Warden
 9                                                                 ANDREW I. WARDEN (IN #23840-49)
                                                                   Senior Trial Counsel
10                                                                 U.S. Department of Justice
                                                                   Civil Division, Federal Programs Branch
11
                                                                   1100 L Street, NW
12                                                                 Washington, D.C. 20530
                                                                   Tel.: (202) 616-5084
13                                                                 Fax: (202) 616-8470
14                                                                 Attorneys for Defendants
15
                                                                   /s/ Dror Ladin
16
                                                                   Dror Ladin
17                                                                 Noor Zafar
                                                                   Jonathan Hafetz
18                                                                 Hina Shamsi
19                                                                 Omar C. Jadwat
                                                                   American Civil Liberties Union Foundation
20                                                                 125 Broad Street, 18th Floor
                                                                   New York, NY 10004
21                                                                 Tel.: (212) 549-2660
22                                                                 Fax: (212) 549-2564
                                                                   dladin@aclu.org
23                                                                 nzafar@aclu.org
                                                                   jhafetz@aclu.org
24                                                                 hshamsi@aclu.org
25                                                                 ojadwat@aclu.org
                                                                   Attorneys for Plaintiffs in 4:19-cv-892-HSG
26
27
28

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Joint Status Report re: § 2808 Schedule
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Joint Status Report re: § 2808 Schedule
                                                                  5
           Case 4:19-cv-00872-HSG Document 209 Filed 09/13/19 Page 6 of 6



                                                                   XAVIER BECERRA
 1
                                                                   Attorney General of California
 2                                                                 ROBERT W. BYRNE
                                                                   SALLY MAGNANI
 3                                                                 MICHAEL L. NEWMAN
                                                                   Senior Assistant Attorneys General
 4
                                                                   MICHAEL P. CAYABAN
 5                                                                 CHRISTINE CHUANG
                                                                   EDWARD H. OCHOA
 6                                                                 Supervising Deputy Attorneys General
 7                                                                 LEE I. SHERMAN
                                                                   JANELLE M. SMITH
 8                                                                 JAMES F. ZAHRADKA II
 9                                                                 /s/ Heather C. Leslie
10                                                                 HEATHER C. LESLIE
                                                                   Deputy Attorneys General
11                                                                 1300 I Street
                                                                   Sacramento, CA 95814
12                                                                 Telephone: (916) 210-7832
13                                                                 Fax: (916) 327-2319
                                                                   E-mail: Heather.Leslie@doj.ca.gov
14
15                                                                 Attorneys for Plaintiffs 4:19-cv-872-HSG
16
17
18
19
20
21
22
23
24
25
26
27
28

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Joint Status Report re: § 2808 Schedule
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Joint Status Report re: § 2808 Schedule
                                                                  6
